Citation Nr: 1229123	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-16 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to VA compensation for rectal cancer under the provisions of 38 U.S.C.A. § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, denying the Veteran's claim for VA compensation under the provisions of 38 U.S.C.A. § 1151 for rectal cancer.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in December 2009.  A transcript of that proceeding is of record.  

Pursuant to 38 U.S.C.A. § 7109 (West 2002), the Board has sought expert medical opinions regarding issues raised by this appeal.  Copies of the opinions provided have been furnished to the Veteran and he most recently in May 2012 requested that his case be remanded to the RO for initial consideration of one or more of the opinions obtained.  Given that the Board herein grants the benefit sought by the instant appeal, the need for remand to facilitate RO consideration of those items is obviated.  


FINDING OF FACT

The evidence is at least in equipoise that VA negligently failed to identify the Veteran's rectal cancer at an earlier point in time, with such failure resulting in additional disability involving a more expansive involvement of his rectal cancer and more significant treatment therefor.  



CONCLUSION OF LAW

The criteria for VA compensation under 38 U.S.C.A. § 1151 for rectal cancer have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated. 

Where a veteran has an additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service- connected.  38 U.S.C.A. § 1151.  

For claims filed on or after October 1, 1997, as in this case where the § 1151 claim was received by VA in 2007, the claimant must show that VA examination or treatment resulted in additional disability or death and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998). 

By changes effectuated as of September 2, 2004, 38 C.F.R. § 3.358 was rendered applicable only to claims received by VA prior to October 1, 1997.  See 69 Fed. Reg. 46433 (2004).  The provisions of 38 C.F.R. § 3.361 were promulgated for review of claims received on and after October 1, 1997.  Id.  

Claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of 38 C.F.R. § 3.361(c), (d).  38 C.F.R. § 3.361(c).  The proximate cause of disability is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (as explained in § 3.361(c)), and: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.  

It is alleged by and on behalf of the Veteran that he is entitled to VA compensation under 38 U.S.C.A. § 1151 for his rectal cancer, a worsened level of which he contends is the direct result of a failure of VA medical professionals to identify and diagnose cancerous rectal lesions during the course of ongoing medical care.  The Veteran through his written statements, as well as his sworn testimony before the 

Board in 2009, offers a credible account that he had undergone clinical rectal examinations through VA since 2003 and had complained of rectal bleeding, but no significant abnormality was identified by his attending VA medical professionals.  It was not until late in 2005 that a large rectal neoplasm was located by a private treating physician, which led to its surgical resection and eventual chemoradiation.  

The record reflects that the Veteran was initially seen at a VA outpatient medical facility on May 12, 2003, when rectal examination showed his prostate to be of normal size.  The digital rectal examination was noted to be poor, but showed his stool to be negative and there were no palpable nodules.  In December 2003, no complaints or findings involving rectal masses were identified; the Veteran was given a fecal occult blood test (FOBT) kit and instructed as to its use.  He was next seen in December 2004, when the Veteran reported having observed a small amount of blood with a hemorrhoid, but none since.  No change in appetite was described and he denied having nausea, vomiting, black or bloody stool, diarrhea, or constipation.  Rectal examination showed the prostate to be slightly enlarged, but no palpable nodule or hemorrhoid was noted.  Another FOBT test kit was given to the Veteran and an order for occult blood times three was placed.  There was a notation that the Veteran had forgotten to complete the at-home FOBT.  

When seen next by VA in November 2005, the Veteran complained of a bowel change involving small irregular shaped stools, worse after laxative use, as well as abdominal cramping.  On objective examination, his stool was negative and no palpable nodules were present.  A gastroenterology consult and colonoscopy were ordered, but due to wait times to be seen, the Veteran elected to be evaluated by a private physician in December 2005, with a colonoscopy demonstrating a large mid-rectal cancer and pathological studies confirming the presence of rectal adenocarcinoma.  No evidence of metastatic disease was thereafter indicated by examination or testing.  A period of chemoradiation was thereafter initiated, with surgical resection of the rectal neoplasm and permanent end colostomy occurring in March 2006.  

In connection with the Veteran's § 1151 claim filed in March 2007, much development has been undertaken in order to understand more clearly the nature of the VA's actions and their effect in the onset and progression of the Veteran's rectal cancer.  A VA medical opinion was obtained by the RO from a VA physician in September 2009, wherein that physician opined that if the Veteran had secured a colonoscopy prior to December 2005, it was likely that his colorectal cancer would have been discovered and diagnosed at an earlier stage and that such action may have altered the required treatment received.  However, the VA physician concluded that a major factor in the delayed diagnosis was the Veteran's inaction in not completing FOBTs and delaying the conduct of a colonoscopy.  There is, however, no support in the record now available to the Board that the Veteran was ever advised by VA medical personnel to undergo a colonoscopy prior to November 2005.  

Further development has followed, including submission of various reports from the Veteran's attending non-VA physicians.  Included in the file are August 2008 and January 2009 reports indicating that the Veteran had furnished a medical history of intermittent episodes of rectal bleeding that began approximately three years prior to the December 2005 diagnosis of rectal cancer.  On the basis of the Veteran's history, as well as a surgical pathological finding of locally advanced cancer, the private treating physicians found it likely that, if an earlier colonoscopy had been performed, a patholological finding of either rectal carcinoma or rectal polyp would have been evident.  Additional reports were prepared by those physicians in December 2009 following their review of VA treatment records and each such physician reported separately that review of those VA records in no way changed their previously provided opinions.  

The Board thereafter sought opinions through the VA's Veterans Health Administration (VHA) under 38 U.S.C.A. § 7109(a) as to matters raised by this appeal.  The initial opinion was obtained in February 2011 in which it was briefly noted, without rationale, that the Veteran himself was a major factor in delaying colorectal cancer screening due to his failure to return FOBTs and his avoidance of colonoscopy due to concerns over embarrassment.  Further expert opinion from a separate physician was obtained in July 2011 who, while noting the Veteran's 

involvement in delaying a diagnosis of rectal cancer by failing to undergo fecal occult blood testing, nevertheless suggested that VA medical professionals missed the rectal mass on clinical examination in November 2005, and this in turn raised concerns about the accuracy of the VA rectal examinations prior thereto.  In an effort to be more clear, the VHA expert in January 2012 provided an addendum to his earlier report and he therein definitively stated that the VA clinician missed the mass on rectal examination on November 14, 2005.  This in the expert's view raised concerns about the accuracy of the prior VA clinical examinations of the Veteran's rectum.  It was determined by the VHA expert that is was at least as likely as not that the rectal mass was missed on prior examinations and, if indeed that was the case, it resulted in a delay in offering treatment to the Veteran.  

In weighing the evidence for and against entitlement, the Board finds that the evidence is at least in relative equipoise as to the dispositive questions.  There appears to be no actual dispute as the existence additional disability involving a heightened level of rectal cancer and more aggressive treatment involving in part a permanent colostomy based on the delay in diagnosis and treatment of a large, cancerous mass of the Veteran's rectum.  The Veteran bears some responsibility in deferring participation in fecal occult blood testing, but there is persuasive evidence by an VA medical expert not involved in the Veteran's care to the effect that it was at least as likely as not that VA failed to act in properly and timely diagnosing the Veteran's rectal cancer, and there is other evidence of record pointing to failure to diagnose in timely fashion rendered the Veteran's rectal cancer more severe and required more aggressive treatment.  On balance, the evidence supportive of entitlement is at least equal in terms of quantity and quality to that contraindicating entitlement, such that with the resolution of reasonable doubt in the Veteran's favor, entitlement to VA compensation for rectal cancer under 38 U.S.C.A. § 1151 is found to be warranted.  



ORDER

VA compensation under 38 U.S.C.A. § 1151 for rectal cancer is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


